Citation Nr: 1412834	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the local RO in September 2011; the transcript is of record.

This matter was remanded in April 2012.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or any other asbestos-related disease.

2.  The evidence preponderates against a finding that COPD manifested during service or within a year of separation from service, or is otherwise due to active service.


CONCLUSION OF LAW

The criteria for an award of service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the April 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service VA and private treatment records.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the COPD claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

In May 2012, the Veteran underwent a VA examination and the examiner proffered an opinion which will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  It is noted that to award service connection solely on the basis of continuity of symptomatology, the claimed disorder must be a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 


Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service treatment records are negative for any respiratory disability, to include COPD.  September 1966 and June 1969 photofluorographics of the chest were negative.  An examination conducted for separation purposes in September 1970 reflects that the Veteran's 'lungs and chest' were clinically evaluated as normal.  A chest x-ray examination was within normal limits.

Post-service treatment records reflect that COPD was diagnosed in or about October 2004.  

The Veteran has reported that he was a Boatswain's mate stationed on the USS Constellation (CV 64).  From May 1970 to September 1970, he asserts that the USS Constellation (CV 64) was stationed at Bremerton, Washington Naval Shipyard for refurbishment.  In statements of record and at the Board hearing, the Veteran reported that he was exposed to dust, chemicals and fumes from performing ship maintenance, including scraping, sanding, painting, cutting and welding, during this period.  Service personnel records reflect that he was stationed on the USS Constellation during this time period.  A February 2009 response to the RO from U.S. Armed Service Center for Research of Unit Records (CURR) (now known as Joint Services Records Research Center (JSRRC)) revealed that the USS Constellation returned to San Diego, California in May 1970, and was not deployed overseas for the remainder of the year.  Accordingly, based on the evidence of record, it appears that the Veteran's assertions concerning exposure to dust, fumes and chemicals while performing ship maintenance are consistent with his service.

The Veteran was afforded a VA examination in June 2008.  The examiner was directed by the RO to determine whether the Veteran's COPD was caused by minimal asbestos exposure or smoking.  The examiner found that there was no evidence of asbestosis and no parenchymal disease due to asbestos exposure.  The examiner determined that the Veteran's COPD was not caused by asbestos exposure, but rather a result of smoking.  However, the examiner did not offer an opinion with respect to the exposure to dust and fumes during ship maintenance as asserted by the Veteran.  Moreover, the Veteran's representative in an August 2011 statement asserted that the medical opinion was biased given that the RO limited the examiner's field.  While the Board finds probative the examiner's finding that there was no evidence of asbestosis or parenchymal disease due to asbestos exposure, the examiner's opinion is entitled to no probative weight as it was based on an incomplete factual basis.  

In support of his claim, the Veteran submitted an August 2011 statement from his private doctor, A.F.  The statement indicated that the Veteran has COPD and that the Veteran had related to him that he was exposed to open sanding and asbestos while working as a supervisor on a ship.  While such statement relates the Veteran's history, such statement does not contain an etiological opinion concerning the Veteran's COPD.  Thus, such statement does not provide support for or against the claim of service connection.

In May 2012, the Veteran underwent a VA examination.  The physician interviewed the Veteran, and reviewed the claims folder and the April 2012 Board Remand.  The examiner acknowledged the Veteran's report that he was exposed to dust and fumes while he was working on a ship in a shipyard.  The examiner noted that the Veteran is a smoker who has smoked a half a pack per day for many years.  He has tried to quit but started smoking again in November and is trying to quit again.  He does not have a history of asbestos-related lung disease or pleural disease.  The examiner opined that his COPD is most likely due to smoking.  The examiner explained that exposure to dust or smoke does not cause emphysema.  The examiner stated there was no evidence of asbestosis.  The examiner also stated that his pulmonary nodules are not caused by exposure to dust or fumes, and are not related to his military service.  

Initially, the Board notes that the Veteran has not submitted medical evidence of a disability manifested by asbestos exposure, to include asbestosis.  As detailed hereinabove, in order for there to be a clinical diagnosis of asbestosis, one of the requirements must be radiographic evidence of parenchymal disease.  The Veteran, however, has not submitted any medical evidence which contains a specific impression or a diagnosis of a specific disease manifested by asbestos exposure.  Thus, there is no radiographic evidence of an asbestos-related disability.

With regard to whether the Veteran's COPD is directly related to service, as detailed, service treatment records are negative for any complaints or diagnoses of a respiratory disability.  Post-service treatment records reflect that COPD was diagnosed in 2004, thus 34 years after separation from service.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years is a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  While the Board has also considered whether, even though not documented in treatment reports, there is lay evidence of continuity of respiratory symptomatology since service.  However, the Veteran has not contended to have had symptomatology dating back to service.  In his substantive appeal, he indicated that he did not notice the symptoms until later in time, because they came on gradually.  Unfortunately, while he is competent to report an onset of symptomatology, which is observable, he is not competent to conclude that his onset was earlier but was simply not detected by him- again, his competence is predicated upon that he can observe.  In any event, as COPD is not a chronic disease under 38 C.F.R. § 3.309(a), an allowance of service connection solely based on continuity is precluded here.  Walker, supra.  

With regard to the to whether the Veteran's COPD is due to exposures in service, the Board acknowledges that he was exposed to dust, fumes, and chemicals during his service aboard the USS Constellation.  The May 2012 VA examiner, however, determined that his COPD is not due to such exposures, but rather due to his smoking.  The opinion of the May 2012 VA examiner leads to a finding that the Veteran's COPD did not manifest during service and is not otherwise due to service.  The Board accepts this examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens  v. Brown, 7 Vet. App. 429 (1995). 

The Board has considered the Veteran's contention that a relationship exists between his COPD and his in-service exposures.  The Veteran, however, is not competent to offer an opinion as to the etiology of his COPD as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is cognizant of the fact that the Veteran believes that he has symptoms and/or medical disability due to exposure to asbestos, dust, fumes, and chemicals during service; however, he lacks the medical expertise necessary to diagnose a specific medical disability or conclude any condition is etiologically related to these exposures.  

As COPD was not shown in service, and the records contain no suggestion of a causal link between his COPD and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for COPD.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


